Citation Nr: 0527492	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-31 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of pes planus, left 
foot, to include whether there was clear and unmistakeable 
error in the rating decision of October 1987 denying this 
claim.  

2.  Entitlement to service connection for degenerative joint 
disease, left foot.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran had active military service from December 1983 
until March 1987.  

In April 1987, the RO received the veteran's claim of 
entitlement to service connection for pes planus, left foot.  
An October 1987 rating decision denied the veteran's claim.  
She did not perfect an appeal.  

In August 2001, the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for pes planus, left foot, as well as an initial 
claim of entitlement to service connection for degenerative 
joint disease of the left foot.  The February 2002 rating 
decision denied the veteran's claims.  The veteran disagreed 
with the February 2002 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in September 
2003.  

In June 2005, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

At the June 2005 hearing, the veteran's representative raised 
the issue of CUE with respect to the RO's October 1987 
decision.  The claim of CUE is inextricably intertwined with 
the new and material claim on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  That is, 
if the CUE claim were granted, the latter claim to reopen 
would be moot.  Accordingly, the issue on appeal has been 
recharacterized as shown.  While the Board is aware that the 
question of CUE has not previously been considered by the RO, 
as the benefit sought on appeal is granted in full, there is 
no prejudice to the veteran to the Board proceeding to the 
matter on its merits.  Referring the matter for RO 
consideration would therefore result in undue delay of the 
resolution of this claim to no one's benefit.  See 38 C.F.R. 
§ 20.1102 (2004) [harmless error].  

Finally, the veteran has submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2004).  

For the reasons explained immediately below, the Board has 
determined that a remand concerning the issue of entitlement 
to service connection for degenerative joint disease of the 
left foot is required.  The issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.

Issues not on appeal

The Board notes that in a July 2001medical opinion the issue 
of service connection of a left ankle disability was raised.  
Accordingly, the matter is REFERRED to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  The veteran was discharged from active service on March 
16, 1987.  Her original claim for service connection was 
received in April 1987.  

2.  In an October 1987 rating decision, the RO found that the 
veteran's left foot pes planus was not aggravated by her 
military service.  The veteran was properly notified of that 
decision and her appeal rights.  She did not appeal.  

3.  The October 1987 rating decision failed to consider the 
applicable law and evidence favorable to the veteran.  


CONCLUSION OF LAW

The October 1987 rating decision denying service connection 
for left foot pes planus was based on clear and unmistakable 
error, and service connection for left foot pes planus is 
granted as of March 17, 1987.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.105 
(a); 3.303; 3.304; 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of 
pes planus, left foot, arguing CUE in the October 1987 rating 
decision which initially denied the claim.  With respect to 
her pes planus, the veteran argues that pes planus which was 
noted on her entrance into service was permanently aggravated 
by the demands of service and, as such, should have been 
granted service connection.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different. Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).



Analysis

The pertinent laws and regulations governing service 
connection in effect at the time of the RO's October 1987 
rating decision provided that service connection was 
available for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Of record when the RO rendered the October 1987 rating 
decision were service medical records and a report of a VA 
examination.

Service medical records showed that on her June 1983 
enlistment examination, the veteran had third degree pes 
planus, left foot, asymptomatic.  An October 1986 referral to 
physical evaluation board indicated traumatic pes planus, 
severe, with an origin prior to service and a finding that 
the condition was permanently aggravated by service.  A 
January 1987 physical evaluation board record indicated pes 
planus of the left foot "service aggravated."  The January 
1987 record also states that the veteran's pes planus was 
considered sufficient evidence of physical unfitness for duty 
and therefore separation was warranted.  

The veteran left active duty on March 16, 1987.  
Subsequently, in April 1987 the veteran filed her initial 
claim of entitlement to service connection of pes planus, 
left foot.  

On VA medical examination in May 1987, the examiner indicated 
a diagnosis of pes planus and noted the service medical 
records indicating the veteran's history of pes planus 
related complaints during service.  The examiner did not 
address the question of in-service aggravation of pes planus 
and did not note that it had existed prior to service.  
Moreover, the examiner did not provide an opinion regarding 
aggravation of pes planus.  

By October 14, 1987 rating decision, the RO denied 
entitlement to service connection for pes planus after it 
determined that the evidence of record failed to show that 
the veteran's pre-existing pes planus was aggravated by 
service.  

Therefore at the time of the October 1987 RO rating decision, 
there was evidence of current disability in the form of the 
diagnosis of pes planus in both the in-service and post-
service medical records.  

There was also competent medical evidence of in-service 
aggravation of disease or injury.  The veteran's induction 
examination clearly indicated that she was suffering from pes 
planus prior to service, therefore the presumption of 
soundness relative to her pes planus condition did not 
attach.  Additionally, the veteran's service medical records 
which indicated ongoing complaints related to pes planus and 
included the two medical examiners' conclusions, in October 
1986 and January 1987, that pes planus which existed prior to 
service had been permanently aggravated during service.  

There was no finding in the record that the increase in the 
veteran's pes planus disability was due to the natural 
progress of the disease.  That is to say, the medical 
evidence of record indicated an increase in disability during 
service.  Specifically, at her 1983 induction examination, 
pes planus was noted as asymptomatic and not deemed 
disqualifying.  In the January 1987 medical review record, 
the veteran's pes planus was determined to have rendered the 
veteran physically unfit to continue active service and was 
now labeled "severe."  It had, therefore, been aggravated.  
See 38 C.F.R. § 3.306.  

The Board observes that there was not of record any competent 
medical evidence to the contrary at the time of the October 
1987 decision.  The only post-service medical record 
available at that time was the May 1987 VA examination.  As 
discussed above, the May 1987 examiner did not address the 
question of aggravation.  Therefore the state of the evidence 
at that time was undebatable in terms of showing that the 
veteran had met the criteria for the establishment of service 
connection.  38 C.F.R. §§ 3.303, 3.304.  

The veteran argues that the October 1987 RO rating decision 
was based on CUE. After considering the veteran's argument, 
the evidence of record in October 1987, and the regulations 
and statutes in effect at that time, the Board finds that the 
veteran has raised a valid claim of CUE in the October 1987 
RO rating decision.  In that regard, the Board notes that the 
veteran has shown that a statutory or regulatory provision 
was incorrectly applied and that the error was "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel, supra.  In this case, had the RO applied the proper 
law and regulations and considered all evidence in evaluating 
the veteran's claim in 1987, there is no question that the 
evidence was sufficient to support a grant of service 
connection.  All the elements needed to grant service 
connection were present in 1987, and the denial of the claim 
was clearly erroneous.  

Accordingly, since it has been shown that "reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made," Russell, 3 Vet. App. at 313, 
the Board finds that the October 1987 rating decision was 
clearly and unmistakably erroneous in denying service 
connection for the veteran's pes planus, left foot.  Service 
connection is granted for this condition as of March 17, 
1987.  Having concluded such, the issue of whether new and 
material evidence has been received to reopen the claim is 
moot.

ORDER

As the October 1987 decision was clearly and unmistakably 
erroneous, entitlement to service connection of pes planus, 
left foot is hereby granted as of March 17, 1987, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.  


REMAND

The veteran is also seeking entitlement to service connection 
for degenerative joint disease of the left foot.  
Essentially, she contends that her current condition is 
related to degenerative joint disease found in service.  


The veteran's service medical records, including the January 
1987 physical evaluation board record, clearly indicate a 
diagnosis of degenerative joint disease of the left foot.  It 
is not clear, however, whether she currently has this 
condition, and, if so, whether the degenerative process is 
located in the same anatomical locations noted during 
service, or is otherwise related thereto.  The veteran has 
not been afforded a VA examination during the course of this 
appeal.  Based on this record, the Board has determined that 
a medical nexus opinion is required.  See Charles, supra.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran by a medical 
professional, who should provide an 
opinion as to the matter of whether the 
veteran currently suffers from 
degenerative joint disease of the left 
foot and whether any currently diagnosed 
foot disabilities other than pes planus 
are at least as likely as not related to 
the degenerative joint disease of the 
foot found during the veteran's military 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo diagnostic testing.  The 
medical professional's report should be 
associated with the veteran's VA claims 
folder.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The veteran and her 
representative should be allowed an 
appropriate period of time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop the claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.    


	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


